DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: In the opening paragraph, the priority information should be set forth.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy delivery element” in claim 21 and 23 with specification support in published paragraph [0040].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 7-8, it is unclear how the delivery element generates energy that is received by the delivery element itself.
In claim 23, it appears ‘a target material’ should be ‘the target’ to refer to the same target previously introduced.
In claim 35, ‘the target site’ lacks antecedence.
In claim 38, it appears ‘target’ should be ‘target site’ to clearly refer to the previously introduced term. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 26-30, and 32-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katerkamp et al (US 6,440,748 -cited by applicant).
Re claims 21, 22, 24, 36, 38-40: Katerkamp discloses a device, comprising:
an outer component having a proximal end, a distal end, and a lumen extending therebetween (col 8, lines 41-52, Fig 2; see cylinder 7);
an inner component having a proximal end and a distal end, the inner component configured to be movably disposed within the lumen of the outer component (col 8, lines 41-52, Fig 2; see piston 6 disposed within cylinder 7),
wherein the inner component is associated with an energy source that is coupled to an energy delivery element, the energy delivery element being configured to generate an amount of light energy that is received by the energy delivery element and delivered to a target (col 8, lines 41-52 and col 9, lines 62-65, Fig 2; see light waveguide 1 that delivers energy from an energy source 16, 17).
Kanterkamp further discloses a method (see Abstract) including positioning the device relative to the target site (col 8, lines 41-52, Fig 2; see cylinder 7 and piston 6 positioned proximate a target), advancing the inner component by sliding along an inner surface of the outer component to position the inner component proximate to the target site via a driving of the proximal end of the inner component (col 8, lines 41-52, Fig 2; see cylinder 7 with piston 6 being advanced by driving the proximal surface 2 in a distal direction and sliding along the inner surface of the cylinder 7); delivering an energy to the target site through the distal end of the inner component (col 8, lines 41-52 and col 9, lines 62-65, Fig 2; see light waveguide 1 that delivers energy from an energy source 16, 17 and through the piston 6), and measuring a response from the target site resulting from the delivery of energy to the target site sufficient to visualize the target site (col 1, lines 13-14; col 7, lines 1-10; see the fluorescent light from the waveguide of the inner component 6 that is “imaged” on the optical detector which is a visualization of the target).
Re claims 23, 30: The distal end of the inner component is configured to extend through the distal end of the outer component to position the energy delivery element adjacent to a target material that is external to the outer component (Fig 2; see the waveguide 1 portion of the inner component that has a smaller diameter than the distal tip of the outer component 7, thereby being configured to extend through the distal tip).
Re claim 26: A handle is formed at the proximal end of the inner component (Fig 2; see the surface 2 that is gripped by a user).
Re claims 27, 28: The lumen of the outer component is shaped to correspond to a shape of the inner component to receive the inner component therethrough, where the inner component contacts the inner surface of the outer component (Fig 2; see the cylinder with inner lumen shaped to correspond to the piston 6, which contacts an inner surface of the cylinder 7).
Re claim 29: The proximal end of the inner component extends proximal to the proximal end of the outer component (Fig 2; see the proximal end of piston 6 being proximal to the proximal end of the cylinder 7).
Re claim 32: The inner component is configured to rotate relative to the outer component when stationary or when being advanced relative thereto (col 8, lines 41-52; see the piston 6 inserted within and configured to rotate within the cylinder 7).
Re claim 33: A detector is configured to measure a response from the target resulting from the delivery of energy to the target (col 1, lines 13-14; see detector 22).
Re claims 34, 35: A display is used that displays a result of a spectroscopic analysis of the target, the spectroscopic analysis being based on the response measured by the detector, and where the distal end of the inner component visualizes the target (col 7, lines 1-10; see the fluorescent light from the waveguide of the inner component 6 that is “imaged” on the optical detector which implies that the image is presented on a display).
Re claim 37: The inner component is inserted into the outer component by aligning the inner component with the lumen of the outer component (col 8, lines 41-52; see the piston 6 inserted into cylinder 7, thereby being aligned).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katerkamp et al (US 6,440,748 -cited by applicant), as applied to claims 21 and 24, in view of Kowan et al (US Pub 2004/0064101 -cited by applicant).
Re claims 25, 31: Katerkamp discloses all features except that the light energy comprises an ultraviolet or infrared energy or a user input in communication with the energy source to enable a user to selectively activate or deactivate the energy source. However, Kowan teahes of a syringe for use with a powered injector and including light energy delivery [0005]. The light energy comprises an ultraviolet or infrared energy [0036; see the light that can be IR or UV) and a user input in communication with the energy source to enable a user to selectively activate or deactivate the energy source [0097; see the different on and off states which indicates operation via a user input]. It would have been obvious to the skilled artisan to modify Katerkamp, to use the particular energy and to use an input to control the source as taught by Kowan, in order to facilitate operability of the control of the device and also to provide for improved detection dependent upon a particular light.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,814,065. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘065 features a device and method including an inner component movably disposed within an outer component, an energy delivery device associated with the inner component, and a detector for detecting the response. The energy device is a waveguide, a handle is formed at the proximal end of the inner component, and a display displays a spectroscopic analysis. Further, the method included positioning the device, delivering the light, and advancing the inner component relative to the outer component. While the claims of ‘065 features additional limitations such as advancing the inner component after measuring the response and a device that includes a waveguide and detector, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,895,494. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘494 features a syringe 3including an inner component movably disposed within an outer component, an energy delivery device associated with the inner component, and a detector for detecting the response. Further, the energy device is a waveguide. While the claims of ‘065 features additional limitations such as the outer component being a barrel and the inner component being a piston, it would have been obvious to conclude that the instant claims are an obvious variant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793